[Conformed Copy]

J. KENNETH GLASS
RETIREMENT AGREEMENT

          This Agreement is made by and between J. Kenneth Glass ("Mr. Glass" or
"you") and First Horizon National Corporation, its predecessors, successors,
assigns, subsidiaries, parents, affiliates, and their respective directors,
officers, employees and agents, attorneys and representatives, both past,
present, or future ("the Company"). This arrangement is offered in recognition
of your years of service with the Company and is accompanied with the Company's
hope that it will assist you during the transition period that follows.

          You acknowledge that you have had more than 21 days to evaluate this
Agreement. After signing this Agreement, you have seven days during which you
may revoke your decision.

          The elements of the retirement agreement are these:

1.       Agreement:

          Your signature at the conclusion of this document represents your
knowing and voluntary acceptance of this Agreement. You acknowledge that you
have not been pressured in any way to sign this Agreement and that you have
executed it of your own free will. This Agreement should be returned to John
Daniel, 300 Court Avenue, Sixth Floor, Memphis, Tennessee 38103, after you have
fully executed it. By its execution of this Agreement, the Company acknowledges
and confirms that the appropriate committee of its Board of Directors or other
administrative body has approved of your early retirement as of April 17, 2007
for purposes of applying the benefits you are otherwise entitled to under
applicable plans (including those referenced in Sections 2 and 6 of this
Agreement) and that nothing herein (including Section 2(iii) below) shall be
considered in a manner which adversely affects any benefits, or the amount
thereof, to which you are or may otherwise be entitled under applicable plans.

2.       Consideration:

          In consideration of your release as set forth below, your retirement
on April 17, 2007, and the part-time employment arrangement described below, the
Company will provide you with the following. You acknowledge that you are not
otherwise entitled to the consideration listed in this Section. In the event of
your death prior to the payment of any of the amounts set forth in this Section,
your entitlement to such consideration will not be adversely affected and any
payments for which a beneficiary has not already been designated will be paid to
your estate.

Page 1 of 7

--------------------------------------------------------------------------------



          (i)      Additional pension benefit payment

          The Company’s Amended and Restated Pension Restoration Plan (as
amended, the “Restoration Plan”) entitles you, as an early retiree, to the
“Basic Benefit” as defined in the Restoration Plan; and, additionally, permits
the Company to pay you an additional benefit (herein, the “Additional Benefit”).
By this Agreement, the Company agrees to pay you, in addition to the Basic
Benefit and your benefits provided for in the Company’s Pension Plan, an
Additional Benefit in the form of a non-qualified pension benefit of $9,606.34
per month, paid bi-weekly with a 66-2/3% survivor benefit as defined in the
Company’s Pension Plan. This Additional Benefit provides you a total pension
benefit as if you had retired at age 65 except you will not receive any
additional service credit beyond your actual years worked as a full-time
employee of the Company. To comply with Internal Revenue Code Section 409A, the
first payments of the Basic Benefit and the Additional Benefit will be made six
(6) months after the end of the period prescribed in Section 2(iii) below (i.e.,
on the first pay date after July 1, 2008), along with a lump sum payment of
$359,631.24 for delayed Restoration Plan and Additional Benefit payments. The
first payment of your benefits under the Company’s Pension Plan will be made in
accordance with the provisions of the Company’s Penion Plan, based upon your
election with respect to the receipt of benefits thereunder. All payments
prescribed in this paragraph will be eligible for any cost of living increases
that may be provided to retirees through the Company’s Pension Plan.

          (ii)      Restricted Stock

          23,750 shares of restricted stock will vest on your retirement date of
April 17, 2007. This represents a pro-rata portion of the 25,000 shares
scheduled to vest on July 17, 2007. Shares will be withheld for taxes.

          (iii)      Consulting

          Compensation totaling $600,000 will be paid to you in monthly
installments for the period of April 18, 2007 through December 31, 2007, during
which period you agree to be available for an average of approximately ten (10)
hours per week to the Company’s Chief Executive Officer, Chairman of the Board,
and other members of the Board of Directors to provide advice and input on
matters to be presented to the Board for consideration. Such payments shall be
subject to customary withholding but, if not required, you agree that you will
be responsible for the timely payment of taxes on these consulting fees

          (iv)      Director and Executive Deferred Compensation Plan

          The interest applicable to your account under this Plan will not be
re-calculated retroactively as a consequence of your early retirement. This is a
one-time waiver of the re-calculation provision of the Plan; this waiver does
not waive the re-calculation provision contained in the Plan in respect of any
other act or event occurring at any time, and does not modify the Plan in any
respect.

Page 2 of 7

--------------------------------------------------------------------------------



          (v)      Survivor Benefits Plan

          You having met the requirements necessary to be satisfied in order to
qualify for post-retirement benefits under the Company’s Survivor Benefits Plan,
the Company agrees that, following your death, it will pay to your designated
beneficiary a lump sum benefit in an amount of $1,888,000 which is equal to two
(2) times your final year’s base salary (exclusive of incentive or bonus
compensation). The Company may fund such obligations, at its election, by
retaining the existing split-dollar life insurance maintained on your life or
self-insure such obligation.

          (vi)      Section 409A Compliance

          The foregoing benefits are intended to comply with the requirements of
Section 409A of the Internal Revenue Code, as amended, and the regulations
promulgated thereunder (including those providing for transition relief to
sponsors of nonqualified compensation plans). Accordingly, the Company does
hereby indemnify and agree to hold you harmless of and from any imposition (tax,
penalty and interest) resulting from a violation of the said Section 409A based
upon any of the provisions set forth in this Section 2.

3.      Confidentiality and Non-Disclosure:

          In order to protect the legitimate interests of the Company, and its
subsidiaries, you agree that you will not disclose to others at any time in the
future, whether directly or indirectly, any information relating to the
Company's business plans or other confidential business information and/or trade
secrets of the Company which you received or to which you were given access
during your employment with the Company; provided, however, the obligations set
forth in this sentence will expire on December 31, 2010. If such information is
required to be produced by law, court order or governmental authority, you must
promptly notify the Company of that obligation. You may not produce or disclose
any such information until the Company has (a) requested protection from the
court or other legal or governmental authority issuing the process and the
request has been denied, (b) consented in writing to such production or
disclosure, or (c) taken no action to protect its interest within ten (10)
business days (or such shorter period required by order of a court or other
legal or governmental authority) after receipt of your notice.

          If any part of this Agreement is knowingly violated by you in any
material respect, then you will be responsible for repayment of all sums paid to
you pursuant to paragraph 2 of this agreement, in addition to all enforcement
costs including, but not limited to reasonable attorney's fees.

4.       Release and Waiver:

          In consideration for the payments and benefits described in paragraph
2 above, and other good and valuable consideration, the receipt of which you
acknowledge by your signature in the space provided below, but subject to the
provisions of paragraph 6 of the Agreement, you do, for yourself, your heirs,
personal representatives, agents and

Page 3 of 7

--------------------------------------------------------------------------------



assigns, fully, absolutely, and unconditionally release, acquit and forever
discharge the Company, and any and all of its predecessors, successors, assigns,
subsidiaries, parents, affiliates, and their respective directors, officers,
employees and agents, attorneys and representatives, both past, present, or
future, from any and all claims, losses, demands, liabilities, causes of action,
fees (including attorney's fees), compensation, back pay and/or front pay,
employment or re-employment and any other benefits, obligation or liability of
any kind, known or unknown, whether heretofore asserted or unasserted, including
but not limited to all causes of action arising out of or in any way related to
your employment by the Company, or your separation, whether arising out of or
related to Title VII of the Civil Rights Act of 1964, as amended ("Title VII");
the Civil Rights Act of 1991; the Sarbanes-Oxley Act; the Americans with
Disabilities Act of 1990; the Age Discrimination in Employment Act of 1967, as
amended, (the "ADEA"), the Family and Medical Leave Act ("FMLA"), the Fair Labor
Standards Act ("FLSA"), the Tennessee Human Rights Act, Tennessee Code Annotated
section 4-21-101 et seq, and Tennessee Code Annotated 8-50-103 (Employment of
the Handicapped), and any other federal or state, local, or city statute, code,
ordinance, rule, regulation, or common law governing, controlling or otherwise
dealing with employment, employment discrimination or equal employment
opportunity, unemployment compensation, employment termination, or otherwise all
causes of action occurring from the beginning of time to the date of this
Agreement.

          Notwithstanding the foregoing or anything to the contrary contained in
this Agreement, nothing herein is intended to affect any obligation the Company
may have to indemnify you, hold you harmless or advance to you or pay expenses
in accordance with the Company’s Bylaws, and it is agreed that nothing in this
Agreement will be construed as a waiver by you of any such rights.

5.      Acknowledgment of OWBPA Compliance:

          Because this Agreement includes a release and waiver as to claims
under the Age Discrimination in Employment Act, your signature below
acknowledges that it complies with the Older Workers Benefit Protection Act
("OWBPA") of 1990 and further acknowledges that you confirm, understand and
agree to the terms and conditions of this Agreement; that these terms are
written in lay persons terms, and that you have been fully advised of your right
to seek the advice of an attorney, as well as tax advisors to review this
Agreement. You acknowledge receiving not less than twenty one (21) calendar days
in which to consider this Agreement to ensure that your execution of this
Agreement is knowing and voluntary. In signing below, you expressly acknowledge
that you have been afforded at least twenty-one (21) days to consider this
Agreement and that your execution of same is with full knowledge of the
consequences thereof and is of your own free will. By signing on the date below,
if less than twenty-one (21) days, you voluntarily elect to forgo waiting
twenty-one (21) full days. You agree that any change, material or immaterial, to
the terms of this Agreement does not restart the running of the twenty-one (21)
day period.

Page 4 of 7

--------------------------------------------------------------------------------



6.      Other Benefits:

          Your right to benefits under all other plans of the Company is not
affected by your signature to this Agreement. This includes your qualifed
pension benefit, Pension Restoration Plan benefit, 401k benefit, executive
survivor benefit, post-retirement medical benefits and any deferred compensation
arrangements not included in Section 2 of this Agreement. Your first
non-qualified pension benefit will begin as provided in Section 2(i) of this
Agreement. As provided under the plan, your management stock options granted
prior to 2006 will expire the earlier of the original expiration date or the
third anniversary of your retirement date. Deferral stock options will expire
the earlier of the original expiration date or the fifth anniversary of your
retirement date. Options granted in 2006, Long-term Incentive Plan (LTIP) grants
and all unvested restricted stock not included in section 2 will be canceled on
your retirement date. You will not be eligible for an annual bonus for the 2007
plan year.

7.      Right of Revocation:

          Your signature also acknowledges that, in compliance with the OWBPA
mentioned above, you have been fully advised by the Company of your right to
revoke and nullify this release and Agreement, which right must be exercised if
at all, within seven (7) days of the date of your signature. Any revocation of
this agreement must be in writing, addressed to First Tennessee Bank, attention
John Daniel, Employee Services Division, 300 Court Avenue, Sixth Floor, Memphis,
Tennessee 38103. The Company must be notified within the foregoing seven day
period. This agreement will not become effective or enforceable until the
expiration of the seven day period.

8.      Return of Documents:

          By your signature, you acknowledge and confirm that you have returned
to the Company any and all documents belonging to it, as well as any other
property which belongs to it, and that no such documents or materials or
property have been retained by you.

9.      Binding Effect:

          Upon your signing this Agreement, and after the expiration of seven
(7) days, it will become effective and is binding upon you and the Company and
their respective successors, assigns, heirs and personal representatives, as is
discussed in paragraph 4 above.

10.     Severability:

          A finding that any provision of this Agreement is void or
unenforceable shall not affect the validity or enforceability of any other
provisions of this Agreement.

Page 5 of 7

--------------------------------------------------------------------------------



11.     Drafting:

          This Agreement is a product of negotiations between the parties and in
construing the provisions of this Agreement, no inference or presumption shall
be drawn against either party on the basis of which party or their attorneys
drafted this Agreement.

12.     Captions:

          The captions to the various paragraphs of this Agreement are for
convenience only and are not part of this Agreement.

13.     Sole Agreement:

          By your signature, you also confirm that the only consideration for
your signing this Agreement are the terms set forth within it, and that no other
promise or agreement of any kind has been made to you by the Company or anyone
acting by, for, or on its behalf.

          YOU ALSO AFFIRM THAT YOU HAVE BEEN FREE TO DISCUSS THIS MATTER
PRIVATELY AND THOROUGHLY WITH AN ATTORNEY OF YOUR CHOICE AND THAT YOU FULLY
UNDERSTAND THE MEANING AND INTENT OF THIS AGREEMENT, INCLUDING, BUT NOT LIMITED
TO, ITS FINAL AND BINDING EFFECT.

          This Agreement covers in detail each and every element of the
retirement agreement agreed upon between you and the Company. Your signature in
the space provided below will confirm that you have had an unhurried opportunity
to carefully read and review this Agreement and seek advice with respect to its
content, and that you fully understand its meaning in all respects.

          This Agreement may be enforced by the parties in any state or federal
court of competent jurisdiction.

          This Agreement is signed in duplicate originals at First Tennessee
Bank in Memphis, Tennessee.

- Signature Page Follows -

Page 6 of 7

--------------------------------------------------------------------------------



I HAVE READ THE FOREGOING AGREEMENT, HAVE HAD A REASONABLE AND ADEQUATE
OPPORTUNITY TO REVIEW IT, AND FULLY UNDERSTAND AND VOLUNTARILY SIGN THE SAME.

/s/ J. Kenneth Glass                       3/21/07  J. Kenneth Glass    Date   
  Witnessed by:          /s/ Paula M. Seaton    MY COMMISSION EXPIRES:  Notary
of the State of Tennessee    February 23, 2009 
[NOTARY SEAL] 
        First Horizon National Corporation            By:  /s/ John Daniel     
                 3/21/07    John Daniel    Date    Executive Vice President and 
      Employee Services Manager     


Page 7 of 7

--------------------------------------------------------------------------------